                                                           United States District Court
                                                             Southern District of Texas

                                                                ENTERED
                  IN THE UNITED STATES DISTRICT COURT         October 25, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS        David J. Bradley, Clerk
                            HOUSTON DIVISION

BRICKEY JUAN MANUEL,            §
                                §
     Plaintiff,                 §
                                §
vs.                             §         CIVIL ACTION NO. H-19-3457
                                §
INTERCONTINENTAL TERMINALS CO., §
                                §
     Defendant.                 §

                                 ORDER

     Pending before the court are Plaintiff’s Motion for In Forma

Pauperis Status (Doc. 13) and Plaintiff’s Motion for Appointment of

Counsel (Doc. 14).

     This is a negligence/chemical exposure suit removed to this

court by Defendant.       Plaintiff claims $50,000 in damages for

shortness of breath and other ailments as a result of his alleged

inhalation of chemicals released during a fire at Defendant’s

chemical plant.    There is a consolidated action currently pending

in this district court that raises similar claims on behalf of

others.   See Munoz, et al., v. ITC, et al., H-19-1460.

     There is no automatic right to the appointment of counsel in

a civil case. In determining whether to appoint counsel, the court

may consider the merits of the plaintiff’s claims, the efforts

taken by the plaintiff to obtain counsel and the plaintiff’s

financial ability to retain counsel.     Gonzalez v. Carlin, 907 F.2d

573, 580 (5th Cir. 1990).     The court may also take into account

whether the plaintiff is capable of adequately presenting his case.
Branch v. Cole, 686 F.2d 264, 266 (5th Cir. 1982).            The court is not

required to appoint counsel unless the case presents exceptional

circumstances.      Branch, 686 F.2d at 266.

       Based solely on the pleadings, the court cannot make an

informed judgment on the merits of Plaintiff’s claims.                    Because

there is a case consolidating similar claims, Plaintiff may be able

to join that cause of action by contacting the lawyers representing

the plaintiffs in that suit.

       While the court understands that this action is very important

to Plaintiff, it finds that this case is not an exceptional one

warranting the appointment of counsel.              Plaintiff has demonstrated

that    he   is   fully   capable   of   presenting     his   case   in   written

pleadings. Plaintiff’s Motion for Appointment of Counsel (Doc. 14)

is DENIED.

       Plaintiff also has filed a Motion for Leave to Proceed In

Forma Pauperis. As this case was removed to this court, the filing

fee was paid by Defendant.

       However, as Plaintiff well knows, he is barred from filing

actions in forma pauperis because he has filed at least three other

civil    actions    in    federal   court    that    have   been   dismissed   as

frivolous, malicious or for failure to state a claim upon which

relief can be granted.        See Brickey v. Clark, Civil Action No. H-

18-221 (S.D. Tex. January 30, 2018) (collecting cases).

       As Plaintiff has three strikes against him, he may not proceed


                                         2
as a pauper unless he fits within the statutory exception found in

28 U.S.C. § 1915(g). That exception would permit Plaintiff to file

a suit as a pauper if he can demonstrate that he is in imminent

fear of serious physical injury.       Here, Plaintiff’s suit fails to

fall within the Section 1915(g) exception.

     Plaintiff’s Motion for Leave to File In Forma Pauperis (Doc.

13) is DENIED.

     SIGNED this 25th day of October, 2019.




                                   3
